EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD FOR IMMEDIATE RELEASE RADA Electronic Industries Announces Third Quarter and First nine months 2013 Results Netanya, Israel, November 25, 2013 - RADA Electronic Industries Ltd. (NASDAQ: RADA) today announced its financial results for the third quarter and the nine months ended September 30, 2013. 2013 Third quarter Results Revenues totaled $4.5 million, a 29% decrease when compared with$6.3 million in the third quarter of 2012. Gross Profit totaled $0.9 million, a 30% decrease when compared with $1.27 million in the third quarter of 2012. Operating expenses totaled $1 million, a 40% decrease when compared with $1.6 million in the third quarter of 2012. Financial Expenses totaled $471,000a 69% increase whencompared with financial expenses of $279,000 in the third quarter of 2012. As a result, the Company reported a net loss of $576,000, or $0.06 per share, for the third quarter of 2013 compared to a net loss of $648,000 or $0.07 per share, for the third quarter of 2012. First nine months 2013 Results Revenues totaled approximately $15 million in both periods. Gross profit totaled $2.5 million, a 33% decrease when compared with $3.8 million for the same period in 2012. Operating expensestotaled $3.8 million, a 21% decrease when compared with $4.8 millionfor the same period in 2012 Financial expenses totaled $1,404,000, a 69% increase whencompared with financial expenses of $829,000 for the same period in 2012. As a result, the Company reported a net loss of $ 2,675,000 or $0.3 per share for the nine months ended September 30, 2013, compared with a net loss of $1,810,000 or $0.2 per share, for the comparable period in 2012 Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “While our revenues for the nine months ended September 30, 2013 is similar to that of 2012, there was a decrease in revenues during the third quarter of 2013 compared to the third quarter of 2012. This decrease is due to delays in deliveries, planned for the third quarter of 2013 in some of our profitable avionics programs, especially for customers in Asia. It caused a shift in the revenues to the fourth quarter and we expect an increase in revenues in the last quarter of 2013. This is the major reason for the reduction in gross margin during the third quarter of 2013. In addition, the reduction in USD/ILS exchange rate is increasing our cost of goods sold when compared to last year. On the other hand, the reduction in R&D spending due to the maturity of our newly introduced products has improved our operational margins. Our financial expenses have significantly increased when compared to the third quarter of 2012 because of the debt we incurred to finance our R&D efforts during the past years. During the third quarter, we delivered inertial navigation and radar systems to various customers and will continue deliveries in the following months.” About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production, and sales of tactical land radar for force and border protection, inertial navigation systems for air and land applications, and avionics systems and upgrades. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com CONSOLIDATED BALANCE SHEET U.S. dollars in thousands, except per share data ASSETS September 30, 2013 December 31, Unaudited Audited CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $29 and$ 15 at September30, 2013 and at December 31, 2012 respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other accounts receivables and prepaid expenses Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSET - GOODWILL Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank credit $ $ Trade payables Convertible note from a shareholder Loans from shareholders, net Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital - Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at September30, 2013 and December 31, 2012; Issued and outstanding: 8,918,647 at September30, 2013 and at December31, 2012 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Nine months ended Sep 30, Three months ended SEP 30, Year ended December 31, 2012 Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Total operating expenses: Operating loss ) Financial expense, net Consolidated loss ) Less: Net loss attributable to Non-controlling interest 20 7 7 5 4 Loss attributable to RADA shareholders $ $ ) $ ) $ ) $ ) Loss per share: Basic and diluted loss per share $ $ ) $ ) $ ) $ ) Weighted average number of Ordinary shares used for computing basic and diluted loss per share
